DETAILED ACTION

Claim Objections
Claim 22 is objected to because of the following informalities:  
In lines 3-4 of claim 22, “wherein communication the scheduling request comprises” should be corrected to “wherein communicating the scheduling request comprises”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 36-39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuchibhotla et al (US 2017/0135116).

Regarding claim 1: Kuchibhotla discloses a method for wireless communication at a wireless device, comprising: 
receiving, from a wireless network node, a configuration for a data radio bearer associated with voice traffic in a wireless communications network, the configuration indicating one or more parameters associated with the voice traffic communicated over the wireless communications network (disclosed throughout; see [0122], for example, which discloses using a “higher layer configuration” to configure “the device with a low latency configuration for a low latency transmission mode in addition to a regular latency configuration for a regular latency transmission mode”; see also [0124], for example, which indicates that this configuration includes a configuration for a bearer that is associated with voice traffic; for example, “A transport bearer can be an IP packet flow with a defined Quality of Service (QoS) between a packet gateway and a device. For example, there are Voice over Internet Protocol (VoIP) bearers that require a QoS with a minimum bit rate guarantee”; as also indicated in [0124], the voice traffic uses a low latency transmission mode; see also [0006], which indicates “Such latency sensitive traffic types can include Voice over Internet Protocol, such as for telephone calls”; further, as indicated in [0006], Kuchibhotla discloses that “The latency sensitive traffic types require downlink and uplink packet latency reduction, such as reduction in the time taken for a device in connected mode to transmit and receive data and signals”; thus, this reference is interpreted a applying similar features in both the uplink and downlink directions); 
generating a transport block comprising the voice traffic based at least in part on the one or more parameters associated with the voice traffic (disclosed throughout; as indicated in [0122], for example, transport blocks for carrying the data are based on the parameters associated with the voice traffic; that is, the voice traffic is configured as low latency traffic and, thus, “A transport block of the low latency configuration can be smaller than a transport block for the regular latency configuration”); and 
transmitting, over the wireless communications network, the generated transport block comprising the voice traffic (disclosed throughout; clearly transport blocks are transmitted over the wireless communication network; as indicated above, some of the transport blocks include low latency traffic including voice traffic).

Regarding claim 36: Kuchibhotla discloses an apparatus for wireless communication at a wireless device, comprising: 
a processor (see controller 1720 of Figure 17, for example); 
memory coupled with the processor (see memory 1770 of Figure 17, for example); and 
instructions stored in the memory and executable by the processor to cause the apparatus to (see [0146], for example): 
receive, from a wireless network node, a configuration for a data radio bearer associated with voice traffic in a wireless communications network, the configuration indicating one or more parameters associated with the voice traffic communicated over the wireless communications network  (disclosed throughout; see [0122], for example, which discloses using a “higher layer configuration” to configure “the device with a low latency configuration for a low latency transmission mode in addition to a regular latency configuration for a regular latency transmission mode”; see also [0124], for example, which indicates that this configuration includes a configuration for a bearer that is associated with voice traffic; for example, “A transport bearer can be an IP packet flow with a defined Quality of Service (QoS) between a packet gateway and a device. For example, there are Voice over Internet Protocol (VoIP) bearers that require a QoS with a minimum bit rate guarantee”; as also indicated in [0124], the voice traffic uses a low latency transmission mode; see also [0006], which indicates “Such latency sensitive traffic types can include Voice over Internet Protocol, such as for telephone calls”; further, as indicated in [0006], Kuchibhotla discloses that “The latency sensitive traffic types require downlink and uplink packet latency reduction, such as reduction in the time taken for a device in connected mode to transmit and receive data and signals”; thus, this reference is interpreted a applying similar features in both the uplink and downlink directions); 
generate a transport block comprising the voice traffic based at least in part on the one or more parameters associated with the voice traffic (disclosed throughout; as indicated in [0122], for example, transport blocks for carrying the data are based on the parameters associated with the voice traffic; that is, the voice traffic is configured as low latency traffic and, thus, “A transport block of the low latency configuration can be smaller than a transport block for the regular latency configuration”); and 
transmit, over the wireless communications network, the generated transport block comprising the voice traffic (disclosed throughout; clearly transport blocks are transmitted over the wireless communication network; as indicated above, some of the transport blocks include low latency traffic including voice traffic).

Regarding claims 2 and 37: Kuchibhotla discloses the limitations of receiving an identifier associated with the data radio bearer; and determining that the data radio bearer is associated with the voice traffic based at least in part on the identifier associated with the data radio bearer, wherein the generation of the transport block is based at least in part on determining that the data radio bearer is associated with the voice traffic (disclosed throughout; see [0124], for example, which indicates that a particular bearer may be associated with voice traffic (such as one of the “Voice over Internet Protocol (VoIP) bearers”); clearly each bearer is identified by an identifier and the type of bearer (i.e. voice bearer) can be determined from this identifier; further, the generation of the transport block is based at least in part on determining that the bearer is a voice bearer as the transport block will be generated according to the low latency configuration in this case; for example, “transport block of the low latency configuration can be smaller than a transport block for the regular latency configuration”).

Regarding claims 3 and 38: Kuchibhotla discloses the limitations of identifying the one or more parameters associated with the voice traffic based at least in part on receiving the configuration; and determining that the data radio bearer is associated with the voice traffic based at least in part on the one or more parameters, wherein the generation of the transport block is based at least in part on determining that the data radio bearer is associated with the voice traffic (disclosed throughout; see [0124], for example, that the parameters received during the configuration (such as the low latency parameters) are identified for the voice traffic; that is, the voice traffic is to be transmitted with a transport block size based on the low latency configuration; the bearer is associated with the voice traffic (for a VoIP bearer, for example) based in part on the configuration parameters and the transport block is then generated based on this determination (“transport block of the low latency configuration can be smaller than a transport block for the regular latency configuration”)).

Regarding claims 4 and 39: Kuchibhotla discloses the limitations that generating the transport block further comprises: identifying a quality of service flow identifier without including a service data adaptation protocol header in the transport block based at least in part on the data radio bearer being associated with the voice traffic in the wireless communications network, wherein the generation of the transport block is based at least in part on a quality of service profile that is associated with the data radio bearer (disclosed throughout; see [0122], for example, which discloses determining a quality of service identifier (identifying whether the transmission mode is low latency or regular, for example); this is performed without including a service data adaptation protocol header in the transport block and is also based at least in part on the bearer being associated with voice traffic (for a VoIP bearer as in [0124], for example); further, as indicated in [0124], for example, the generation of the transport block is based at least in part on the quality of service profile (“a transport block of the low latency configuration can be smaller than a transport block for the regular latency configuration”)).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5, 9-11, 40, and 44-46 are rejected under 35 U.S.C. 103 as being unpatentable over Kuchibhotla et al (US 2017/0135116) in view of Chen et al (US 2022/0279594).

Regarding claims 5 and 40: Kuchibhotla discloses the limitations of parent claims 1 and 36 as indicated above.  Kuchibhotla does not explicitly disclose the limitations of claims 5 and 40 that generating the transport block further comprises: generating the transport block comprising a packet data convergence protocol sequence number of a first length that is less than a second length of the packet data convergence protocol sequence number associated with other data radio bearers associated with other types of traffic.  However, using a shortened packet data convergence protocol (PDCP) sequence number for shorter packets is known in the art.  Consider Chen, for example, which discloses using a shortened PDCP sequence number in [0155] (“using a shortened Packet Data Convergence Protocol (PDCP) sequence number (e.g. 7 bits)”).  Chen discloses using this for “small data transmission”.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify  Kuchibhotla to use a shortened PDCP sequence number for the latency sensitive traffic such as voice traffic, which as indicated in [0122] of Kuchibhotla, the low latency transport blocks can be smaller than regular transport blocks.  The rationale for doing so would have been to reduce the size of the transport block to facilitate the lower latency for the voice transport blocks as suggested in Chen for small data transmission.

Regarding claims 9 and 44: Kuchibhotla discloses the limitations of parent claims 1 and 36 as indicated above.  Kuchibhotla does not explicitly disclose the limitation of claims 9 and 44 that generating the transport block further comprises: generating the transport block comprising a radio link control layer protocol data unit without including a radio link control header in the transport block.  However, Chen discloses a number of proposals for use in “small data transmission”; this is analogous to the shorter transport blocks for low latency mode in Kuchibhotla as noted in at least [0122].  For example, in table 3 on page 8, Chen suggests that the RLC layer be modified to allow for “no header”.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to generate the transport block using an RLC PDU without an RLC header as suggested by Chen.  The rationale for doing so would have been to reduce overhead as suggested by Chen in [0121].

Regarding claims 10 and 45: Kuchibhotla discloses the limitations of parent claims 1 and 36 as indicated above.  Kuchibhotla does not explicitly disclose the limitation of claims 10 and 45 that generating the transport block further comprises: generating the transport block using a transparent mode at a radio link control layer.  However, Chen discloses a number of proposals for use in “small data transmission”; this is analogous to the shorter transport blocks for low latency mode in Kuchibhotla as noted in at least [0122].  For example, in table 3 on page 8 and in [0155], Chen suggests that the RLC layer be modified to use a transparent mode (“TM”).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to generate the transport block using an RLC transparent mode as suggested by Chen.  The rationale for doing so would have been to reduce overhead as suggested by Chen in [0121].

Regarding claims 11 and 46: Kuchibhotla discloses the limitations of parent claims 1 and 36 as indicated above.  Kuchibhotla does not explicitly disclose the limitation of claim 11 and 45 that generating the transport block further comprises: generating the transport block comprising a medium access control header in the transport block.  However, Chen discloses this in Figures 9 and 10, for example, which illustrate modification such as those discussed in Table 8 and [0155] where one or more headers (such as the RLC header) are not included, but show the MAC header still included in the transport block.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to generate the transport block using a MAC header as suggested by Chen.  The rationale for doing so would have been to effectively address and packetize the data using the MAC layer (and associated header) while reducing overhead in other layers as suggested by Chen in [0121].

Claims 6 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Kuchibhotla et al (US 2017/0135116) in view of Kim ’820 (US 2020/0137820).

Regarding claims 6 and 41: Kuchibhotla discloses the limitations of parent claims 1 and 36 as indicated above.  Kuchibhotla does not explicitly disclose the limitation of claims 6 and 41 of generating the transport block further comprises: generating the transport block without including a message authentication code for integrity.  However, Kim ’820 discloses this limitation in at least [0431]-[0438], which disclose a mechanism for suspending the integrity protection function and the associated MAC-I (message authentication code for integrity).  As noted in [0435], when a bearer that suspends integrity protection is a DRB (data radio bearer), the device “may no longer add or attach an MAC-I field”.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kuchibhotla to generate the transport block without including the message authentication code for integrity as suggested by Kim ’820.  The rationale for doing so would have been to reduce overhead as suggested in [0435] of Kim ’820.

Claims 7, 8, 42, and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Kuchibhotla et al (US 2017/0135116) in view of Jung et al (US 2016/0234800).

Regarding claims 7 and 42: Kuchibhotla discloses the limitations of parent claims 1 and 36 as indicated above.  Kuchibhotla does not explicitly disclose the limitations of claims 7 and 42 that generating the transport block further comprises: generating the transport block comprising a voice packet without segmentation, the transport block comprising a radio link control layer protocol data unit.  However, Jung teaches that RLC segmentation of voice packets increases overhead for delay sensitive applications (see [0005], for example, which indicates “one Voice over Internet Protocol (VoIP) packet may not be transmitted within one TTI (for example, subframe of LTE/LTE-A) due to the limited transmission power but may also be transmitted by radio link control (RLC) segmentation. Therefore, a transmission overhead may be increased and a VoIP service where short delays are stringent may lead to several problems”.  That is, it is desirable to limit or eliminate packet segmentation in delay sensitive environments such as that in Kuchibhotla.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kuchibhotla to eliminate RLC segmentation in the low latency mode.  The rationale for doing so would have been to reduce overhead and avoid the associated problems as suggested by Jung.

Regarding claims 8 and 43: Kuchibhotla discloses the limitations of parent claims 1 and 36 as indicated above.  Kuchibhotla does not explicitly disclose the limitations of claims 8 and 43 that generating the transport block further comprises: generating the transport block comprising two or fewer radio link control segmentations.  However, Jung teaches that RLC segmentation of voice packets increases overhead for delay sensitive applications (see [0005], for example, which indicates “one Voice over Internet Protocol (VoIP) packet may not be transmitted within one TTI (for example, subframe of LTE/LTE-A) due to the limited transmission power but may also be transmitted by radio link control (RLC) segmentation. Therefore, a transmission overhead may be increased and a VoIP service where short delays are stringent may lead to several problems”.  That is, it is desirable to limit or eliminate packet segmentation in delay sensitive environments such as that in Kuchibhotla.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kuchibhotla to limit RLC segmentation to two or fewer segments in the low latency mode.  The rationale for doing so would have been to reduce overhead and avoid the associated problems as suggested by Jung.

Claims 12, 13, 47, and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Kuchibhotla et al (US 2017/0135116) in view of Lee et al (US 2022/0232635).

Regarding claims 12 and 47: Kuchibhotla discloses the limitations of parent claims 1 and 36 as indicated above.  Kuchibhotla does not explicitly disclose the limitations of claim 12 and 47 that generating the transport block further comprises: generating the transport block comprising a medium access control protocol data unit including a logical channel identifier associated with bearer for the voice traffic, the logical channel identifier comprising a reserved codepoint or a re-purposed codepoint.  However, Lee discloses using a MAC subheader with an logical channel identifier (LCID) field that includes a reserved codepoint (see [0213], for example).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kuchibhotla to use a MAC unit with an LCID comprising a reserved codepoint.  The rationale for doing so would have been to identify the type of message using the LCID/codepoint information as suggested by Lee.  

Regarding claims 13 and 48: Kuchibhotla discloses the limitations of parent claims 1 and 36 as indicated above.  Kuchibhotla does not explicitly disclose the limitations of claim 13 and 48 of identifying a codepoint reserved for a voice data radio bearer from a mapping between a plurality of codepoints and a plurality of logical channel identifiers, wherein the generating of the transport block comprises generating the transport block comprising a logical channel identifier corresponding to the identified codepoint.  However, Lee discloses using a logical channel identifier (LCID) field comprising a codepoint that maps to a particular type of transmission (see [0213], for example).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kuchibhotla to use a an LCID comprising a reserved codepoint corresponding to a particular message type, including that for a voice bearer.  The rationale for doing so would have been to identify the type of message using the LCID/codepoint information as suggested by Lee.  

Claims 14 and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Kuchibhotla et al (US 2017/0135116) in view of Lee et al (US 2022/0232635) in view of Kuppuswamy et al (US 2008/0025312).

Regarding claims 14 and 49: Kuchibhotla discloses the limitations of parent claims 1 and 36 as indicated above.  Kuchibhotla does not explicitly disclose the limitations of claim 14 and 49 of identifying a mapping between a plurality of codepoints and a plurality of logical channel identifiers, wherein the generating of the transport block comprises generating the transport block comprising a logical channel identifier corresponding to at least one codepoint of the plurality of codepoints.  However, Lee discloses using a logical channel identifier (LCID) field comprising a codepoint that maps to a particular type of transmission (see [0213], for example).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kuchibhotla to use a an LCID comprising a reserved codepoint corresponding to a particular message type, including that for a voice bearer.  The rationale for doing so would have been to identify the type of message using the LCID/codepoint information as suggested by Lee.  
Kuchibhotla, modified, does not explicitly disclose the limitation that of the mapping being associated with a non-terrestrial network. However, Kuppuswamy discloses a system which reduces overhead for low latency (such as voice) traffic sent over a non-terrestrial link (such as a satellite link) throughout (see [0044] and the abstract, for example).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kuchibhotla to send the voice packets over a non-terrestrial network as suggested by Kuppuswamy.  The rationale for doing so would have been to provide service to users in remote areas (as suggested in [0005] of Kuppuswamy, for example), while providing improved service by reducing overhead for delay sensitive traffic such as voice as indicated throughout Kuppuswamy.

Claims 15, 16, 50, and 51 are rejected under 35 U.S.C. 103 as being unpatentable over Kuchibhotla et al (US 2017/0135116) in view of Agiwal et al (US 2019/0335508).

Regarding claims 15 and 50: Kuchibhotla discloses the limitations of parent claims 1 and 36 as indicated above.  Kuchibhotla does not explicitly disclose the limitations of claim 15 and 50 that generating the transport block further comprises: generating the transport block comprising a medium access control protocol data unit with a logical channel identifier indicating a length of a medium access control service data unit..  However, Agiwal discloses a system that uses an LCID indicating the length of the MAC SDU (see [0081], [0086], and [0087], for example, which state “…the gNB can know the length of MAC SDU based on LCID value”).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kuchibhotla to use and LCID value that indicates a length of a MAC SDU as suggested by Agiwal.  The rationale for doing so would have been reduce the overhead further by eliminating the length field in some situations as suggested by Agiwal.

Regarding claims 16 and 51: Kuchibhotla discloses the limitations of parent claims 15 and 50 as indicated above.  Kuchibhotla, alone, does not explicitly disclose the limitation of claims 16 and 51 that the length of the medium access control service data unit is configured via a radio resource control signal or a broadcast signal.  However, it is known in the art to use either RRC signals or broadcast signals to transmit configuration information for pre-defined information.  Consider [0057] of Kuchibhotla, for example, which discloses sending higher layer configuration via either an RRC signal of a broadcast signal.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kuchibhotla, modified above, to send the configuration information mapping the particular LCID to a particular length of a MAC SDU as suggested by Kuchibhotla in [0057].  The rationale for doing so would have been to enable the behavior of the system to be adjusted dynamically by changing this configuration and to send it via a standard procedure such as RRC or broadcast signaling.  

Claims 22 and 57 are rejected under 35 U.S.C. 103 as being unpatentable over Kuchibhotla et al (US 2017/0135116) in view of Kim ’773 et al (US 2019/0141773).

Regarding claims 22 and 57: Kuchibhotla discloses the limitations of parent claims 1 and 36 as indicated above.  Kuchibhotla does not explicitly disclose the limitations of claim 22 and 57 of communicating a scheduling request indicating a set of time and frequency resources for the data radio bearer associated with the voice traffic, wherein communication the scheduling request comprises transmitting the scheduling request or receiving the scheduling request.  However, Kim ’773 discloses communicating a scheduling request indicating an allocation of resources for a DRB (see [0358], for example).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kuchibhotla to send the voice packets over a non-terrestrial network as suggested by Kim ’773.  The rationale for doing so would have been to enable the network to allocate resources for the DRB by configuring the scheduling request information as suggested by Kim ’773.

Claims 23, 24, 58, and 59 are rejected under 35 U.S.C. 103 as being unpatentable over Kuchibhotla et al (US 2017/0135116) in view of Wang et al (US 2009/0034476).

Regarding claims 23 and 58: Kuchibhotla discloses the limitations of parent claims 1 and 36 as indicated above.  Kuchibhotla does not explicitly disclose the limitations of claim 23 and 58 of generating the transport block further comprises: generating the transport block comprising a first field, a second field and a third field in a packet data convergence protocol header of a protocol data unit, wherein the first field indicates whether the protocol data unit comprises data or control information, the second field indicates whether a robust header compression header is included in a packet data convergence protocol control packet, and the third field comprises a packet data convergence protocol sequence number.  However, Wang discloses the 3 header fields in the claims in Figure 11.  For example, the first field is the D/C field 1110, the second field is the R field 1111 (which indicates whether the PDU include RoHC), and the third field is the SN field 1112.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kuchibhotla to include the 3 fields in the PDCP header as suggested by Wang.  The rationale for doing so would have been to efficiently indicate the associated information via a header, including whether or not the RoHC header is included.

Regarding claims 24 and 59: Kuchibhotla discloses the limitations of parent claims 23 and 58 as indicated above.  Kuchibhotla does not explicitly disclose the limitations of claims 24 and 59 of generating the transport block further comprises: generating the transport block comprising a packet data convergence protocol control protocol data unit including the robust header compression header and the packet data convergence protocol sequence number.  However, Wang discloses this in at least the R field 1111 (which indicates whether the PDU include RoHC) and the SN field 1112.  The RoHC header/feedback packet and the sequence number are clearly included in the transport block in the above combination.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kuchibhotla to include the 3 fields in the PDCP header as suggested by Wang.  The rationale for doing so would have been to efficiently indicate the associated information via a header, including whether or not the RoHC header is included.

Claims 27 and 62 are rejected under 35 U.S.C. 103 as being unpatentable over Kuchibhotla et al (US 2017/0135116) in view of Kuo et al (US 2022/0132557).

Regarding claims 27 and 62: Kuchibhotla discloses the limitations of parent claims 1 and 36 as indicated above.  Kuchibhotla does not explicitly disclose the limitations of claims 27 and 62 that a first configured grant for the data radio bearer associated with the voice traffic is associated with an information packet and a second configured grant for the data radio bearer associated with the voice traffic is associated with a duplicate of the information packet.  However, Kuo discloses using a first configured grant for a transmission of a packet and a second configured grant for the transmission of a duplicate of the packet as indicated throughout (see Figure 1, for example, which shows different configured grants for the original and duplicate transmissions of packets).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kuchibhotla to utilize a plurality of configured grants, one for the original transmission and another for a duplicate transmission as suggested by Kuo.  The rationale for doing so would have been to increase the reliability of the packets as suggested by Kuo in at least [0003], for example.

Claims 29 and 64 are rejected under 35 U.S.C. 103 as being unpatentable over Kuchibhotla et al (US 2017/0135116) in view of Kuppuswamy et al (US 2008/0025312).

Regarding claims 29 and 64: Kuchibhotla discloses the limitations of parent claims 1 and 36 as indicated above.  Kuchibhotla does not explicitly disclose the limitations of claim 29 and 64 that the wireless communications network comprises a non-terrestrial network.  However, Kuppuswamy discloses a system which reduces overhead for low latency (such as voice) traffic sent over a non-terrestrial link (such as a satellite link) throughout (see [0044] and the abstract, for example).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kuchibhotla to send the voice packets over a non-terrestrial network as suggested by Kuppuswamy.  The rationale for doing so would have been to provide service to users in remote areas (as suggested in [0005] of Kuppuswamy, for example), while providing improved service by reducing overhead for delay sensitive traffic such as voice as indicated throughout Kuppuswamy.

Allowable Subject Matter
Claims 17-21, 25, 26, 28, 52-56, 60, 61, 63, 71, and 72 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Aijaz (US 2022/0104062) discloses a method including a virtual time-sensitive network bridge over a 5G wireless networking system.
Zakaria et al (US 2019/0199427) discloses a method for providing spectrally efficient voice communication in satellite communication networks.
Boazizi et al (US 2013/0039278) discloses a method for protocol overhead reduction. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert C Scheibel whose telephone number is (571)272-3169. The examiner can normally be reached Monday-Friday 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan A Phillips can be reached on 571-272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Robert C. Scheibel
Primary Examiner
Art Unit 2467



/Robert C Scheibel/Primary Examiner, Art Unit 2467                                                                                                                                                                                                        December 16, 2022